PER curiam:
I
El 11 de agosto de 1998, el Sr. David Villanueva Laporte y su hija Alice Miriam Villanueva Asencio (en adelante los quejosos) presentaron una queja en contra de la Leda. Carmen L. Vega Romero (en adelante la abogada). Alegaron que la abogada fue contratada para otorgar una escritura de compraventa de un apartamento en un residencial pú-blico en Mayagüez, para lo cual había que esperar la Auto-rización de Traspaso de la Administración de Vivienda Pú-blica del Departamento de la Vivienda. Aunque la abogada conocía este requisito, preparó la escritura sin él. Alegan además que, luego de preparar la escritura, la abogada te-nía que preparar una ratificación de la compraventa, pre-sentarla ante la Oficina del Síndico de la CRUV y presen-tar los documentos al Registro de la Propiedad, lo cual no hizo. Los quejosos alegan que han tratado de que la abo-gada corrija esta situación, sin éxito alguno.
El 18 de agosto de 1999, la Secretaria de este Tribunal le notificó a la abogada sobre la queja presentada y le con-cedió un término de diez (10) días para que la contestara. El 17 de septiembre de 1999 se le notificó nuevamente a la abogada la queja, pero ésta no contestó.
El 8 de enero de 1999, la Secretaria de este Tribunal refirió a la Directora de la Oficina de Inspección de Nota-rías (en adelante ODIN) el expediente de la queja para la investigación y el informe correspondientes. La ODIN com-pareció mediante “Moción informativa” el 26 de marzo de 1999, notificándonos que a pesar de múltiples esfuerzos, no se había podido comunicar con la abogada.
Luego de otras notificaciones de la Secretaria de este Tribunal y de la Directora de la ODIN, la abogada no com-pareció ante este Tribunal. En vista de ello, el 8 de julio de 1999 emitimos resolución concediéndole un término de diez (10) días a la abogada para que contestara la queja y *110expusiera las razones por las cuales no debía ser sancio-nada por la conducta presentada. Se le apercibió que el incumplimiento con lo ordenado podría conllevar ulteriores sanciones disciplinarias en su contra, sin más citarle ni oírle. Esta resolución fue notificada personalmente. A pe-sar de esta orden, la abogada continúa sin comparecer ante nos.
rH I — i
En innumerables ocasiones hemos reiterado que los abogados tienen la obligación de responder diligentemente a los requerimientos de este Tribunal, particularmente cuando se trata de una queja presentada en su contra que es investigada, independientemente de sus méritos. In re Torres Zayas, 147 D.P.R. 144 (1998). Ésta es una obligación ineludible de todo abogado y la incomprensible y obstinada negativa de un miembro de nuestro foro de cumplir con las órdenes de este Tribunal no será tolerada. In re Capestany Rodríguez, 148 D.P.R. 728 (1999). De igual forma, hemos preceptuado enérgicamente que la indiferencia de los abo-gados a responder a nuestras órdenes apareja la imposi-ción de sanciones disciplinarias severas. In re Torres Zayas, supra; In re Laborde Freyre, 144 D.P.R. 827 (1998).
De un análisis del expediente del presente caso surge que ante los innumerables requerimientos de la ODIN y de este Tribunal, la abogada no ha comparecido, demostrando así un patrón de desidia intolerable.
En vista del obstinado incumplimiento de la Leda. Carmen L. Vega Romero con las órdenes de la ODIN y de este Tribunal, se decreta su separación indefinida del ejercicio de la abogacía hasta que este Tribunal otra cosa disponga. Se ordena al Alguacil General de este Tribunal que proceda a incautarse de la obra notarial, incluso del sello notarial de la Leda. Carmen L. Vega Romero, para ser remitida, examinada y oportunamente objeto de un informe por parte *111de la Oficina de Inspección de Notarías. Se ordena, ade-más, que la presente opinión per curiam y sentencia sea notificada personalmente a ésta por la Oficina del Alguacil General de este Tribunal.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García no intervino.